United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                               No. 96-3076
                               ___________
In re: Charles Evans;               *
Sylvia Evans                        *
                                    *
      --------------                *
                                    *
Charles Evans, Sylvia Evans,        *
                                    *    Appeal from the United States
            Appellants,             *    District Corut for the
                                    *    Eastern District of Arkansas.
      v.                            *         [UNPUBLISHED]
                                    *
Worthen National Bank of Pine       *
Bluff,                              *
                                    *
            Creditor-Appellee,      *
                                    *
Walter M. Dickinson,                *
                                    *
            Trustee-Appellee.       *
                               ___________

                     Submitted:   March 11, 1997

                         Filed:   March 20, 1997
                                  ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.

     Charles and Sylvia Evans appeal from the district court’s1 affirmance
of the bankruptcy court’s2 decision regarding their claimed homestead
exemption.    Having reviewed the record and the




     1
      The Honorable James Maxwell Moody, United States District
Judge for the Eastern District of Arkansas.
     2
      The Honorable James G. Mixon, Chief Judge, United States
Bankruptcy Court for the Eastern District of Arkansas.
parties’ briefs, we conclude that the judgment was correct, and that no
further discussion is warranted.   Accordingly, we affirm.   See 8th Cir. R.
47B.


       A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-